128 F.3d 121
75 Fair Empl.Prac.Cas. (BNA) 307
Mark PAZ, Plaintiff-Appellant,v.LONG ISLAND RAILROAD COMPANY, Defendant-Appellee.
No. 459, Docket 97-7376.
United States Court of Appeals,Second Circuit.
Argued Oct. 24, 1997.Decided Nov. 5, 1997.

David M. Lira, Law Office of David M. Lira, Garden City, NY, for Plaintiff-Appellant.
Richard J. Berka, Long Island Railroad Company, Office of General Counsel, Jamaica, NY (Roberta Bender, of counsel), for Defendant-Appellee.
Before:  WINTER, Chief Judge, CARDAMONE, Circuit Judge, and POLLACK, District Judge.*
PER CURIAM:


1
Mark Paz appeals from Judge Raggi's dismissal of Paz's complaint pursuant to Fed.R.Civ.P. 12(b)(6).  In February 1996, Paz filed suit under Section 706(k) of Title VII, 42 U.S.C. § 2000e-5(k), for the sole purpose of recovering attorney's fees incurred in successfully pursuing state-law discrimination claims commenced between 1987 and 1991.  Those discrimination claims did not allege a violation of Title VII.  Paz's claim for attorney's fees did not, therefore, arise from an "action or proceeding under this subchapter," as required by Section 706(k).  Accordingly, we affirm for substantially the reasons set forth in Judge Raggi's opinion.  Paz v. Long Island R.R. Co., 954 F.Supp. 62 (E.D.N.Y.1997).



*
 The Honorable Milton Pollack, of the United States District Court for the Southern District of New York, sitting by designation